     Case 2:20-cv-00429-WKW-CSC Document 12 Filed 11/19/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

JOHN SEARIGHT, #274650,                )
                                       )
              Plaintiff,               )
                                       )
       v.                              )      CASE NO. 2:20-CV-429-WKW
                                       )                [WO]
DEPT. OF CORRECTIONS, et al.,          )
                                       )
              Defendants.              )

                                   ORDER

      On October 21, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 11.) Upon an independent review of

the record and the Recommendation, it is ORDERED that the Recommendation is

ADOPTED and that this action is DISMISSED without prejudice. Final judgment

will be entered separately.

      DONE this 19th day of November, 2020.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE
